              Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 1 of 14


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,

                                    Plaintiff,

v.                                                           CRIMINAL ACTION NO. 1:17-cv-00506

ISABEL FITZGERALD, et al.,

                                    Defendants.

                                MEMORANDUM OPINION AND ORDER

            Pending before the Court is Defendant Isabel Fitzgerald’s (“Fitzgerald”) Motion for

Discovery of Jury Selection Procedures. 1 (ECF No. 195.) For the reasons that follow, Fitzgerald’s

motion is GRANTED IN PART and DENIED IN PART.

                                                  I.   BACKGROUND

          The grand jury returned an indictment against all four Defendants in this matter on September

27, 2017. (ECF No. 1.) Thereafter, the grand jury returned the Superseding Indictment against all

four defendants in this matter on December 27, 2018. (ECF No. 75.)

          On March 14, 2020, Chief Judge James Bredar issued the Second Amended Standing Order

2020-03 which postponed and continued all civil and criminal petit jury selections and jury trials,

pending further orders of the Court, in response to the growing spread of COVID-19. Standing Order

2020-03, re: Court Operations Under the Exigent Circumstances Created by COVID-19, Misc. No.

00-308 (D. Md. Mar. 14, 2020).                   This general order postponing and suspending in-person

proceedings in the District of Maryland was extended through various orders of the Court.2 Then,


1
  Also pending before the Court is Defendant Steven Maudlin’s (“Maudlin”) Motion to Adopt Ms. Fitzgerald’s Motion
for Discovery of Jury Selection Procedures, (ECF No. 196), and Maudlin’s Motion to Adopt Ms. Fitzgerald’s Reply Brief
in Support of her Motion for Discovery of Jury Selection Procedures, (ECF No. 200). Maudlin’s motions assert that the
issues raised in Fitzgerald’s motion “apply to all defendants in this case equally.” (ECF No. 195 at 1.) Finding it
appropriate, the Court hereby GRANTS the Motions to Adopt, subject to the Court’s rulings as detailed in this order.
2
    The Court began resuming some in-person proceedings beginning on and continuing after June 17, 2020. See Order,
            Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 2 of 14


on February 17, 2021, Chief Judge Bredar issued a standing order allowing the resumption of “some

jury trials, with appropriate safety precautions.”           Standing Order 2021-04, re: Court Operations

Under the Exigent Circumstances Created by COVID-19, Misc. No. 00-308 (D. Md. Feb. 17, 2021).

This matter is set for trial on April 20, 2021. (ECF No. 188.)

        On February 24, 2021, Fitzgerald filed the instant motion. (ECF No. 195.) Fitzgerald

asserts that she has “an unqualified statutory right to documents reflecting and related to the

procedures by which her jury will be selected.”               (Id. at 2.)    She requests discovery of these

documents “to determine whether any jury service opt-out mechanism and/or excuse policy in place

during the COVID-19 pandemic will impermissibly skew the jury pool such that it no longer

represents a fair cross-section of the community[.]” (Id.) The Government responded in opposition

to her motion on March 11, 2021. (ECF No. 198.) Fitzgerald timely filed a reply on March 18,

2021. (ECF No. 199.) With the briefing complete, this motion is ripe for adjudication.

                                            II.    LEGAL STANDARD

        The Fifth and Sixth Amendments to the United States Constitution guarantee a criminal

defendant a trial by a jury selected from a fair cross-section of the community. See, e.g., Taylor v.

Louisiana, 419 U.S. 522, 530 (1975). The Jury Selection and Service Act of 1968 (“JSSA”) sets

forth as the nation’s policy that “all litigants in Federal courts entitled to trial by jury shall have the

right to grand and petit juries selected at random from a fair cross section of the community in the




re: COVID-19 Pandemic Procedures, Misc. No. 20-146 (D. Md. June 17, 2020); Second Am. Standing Order 2020-03,
re: Court Operations Under the Exigent Circumstances Created by COVID-19, Misc. No. 00-308 (D. Md. Mar. 14, 2020).
However, as the intensity and severity of the pandemic fluctuated, the Court issued several other orders that both
proceeded and receded through the various phases of the Federal Judiciary COVID-19 Recovery Plan. See Federal
Judiciary Recovery Plan, Misc. No. 00-308, ECF No. 127–1 (D. Md. Feb. 17, 2021). Without recounting this still on-
going history, any references to “during the COVID-19 pandemic,” in those or similar words, will mean the time period
from June 17, 2020, to the present.
                                                         2
            Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 3 of 14


district or division wherein the court convenes.” 28 U.S.C. § 1861. The JSSA also provides the

following:

       The contents of records or papers used by the jury commission or clerk in
       connection with the jury selection process shall not be disclosed, except pursuant
       to the district court plan or as may be necessary in the preparation or presentation
       of a motion to dismiss [the indictment on the ground of substantial failure to comply
       with jury selection procedures] . . . . The parties in a case shall be allowed to inspect,
       reproduce, and copy such records or papers at all reasonable times during the
       preparation and pendency of such a motion. Any person who discloses the contents
       of any record or paper in violation of this subsection may be fined not more than
       $1,000 or imprisoned not more than one year, or both.

28 U.S.C. § 1867(f).

       The Supreme Court of the United States has interpreted this section to provide litigants with

“essentially an unqualified right to inspect jury lists.” Test v. United states, 420 U.S. 28, 30 (1975).

In Test, the Supreme Court reasoned that, “without inspection, a party almost invariably would be

unable to determine whether he has a potentially meritorious jury challenge.” Id. Therefore, the

Court concluded that not only does the plain text of the statute grant an unqualified right to inspection

of jury-selection procedures, but so too does “the statute's overall purpose of insuring ‘grand and petit

juries selected at random from a fair cross section of the community.’” Id. (quoting 28 U.S.C. §

1861). Pursuant to Test, “[t]o avail himself of the right of access to jury selection records, a litigant

need only allege that he is preparing a motion to challenge the jury selection process.” United States

v. Royal, 100 F.3d 1019, 1025 (1st Cir.1996) Yet, by its own terms, § 1867(f) limits discovery to

only those records “used by the jury commission or clerk in connection with the jury selection

process” and “necessary in the preparation or presentation of a motion” challenging compliance with

the JSSA.




                                                    3
         Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 4 of 14


                                        III.   DISCUSSION

       Fitzgerald has set forth the following 13 requests for production by the Clerk of Court or, to

the extent the requested documents are in the Government’s possession, by the Government:

          1) The Jury Plan for the District of Maryland currently in effect, if different
             from that available on the Court’s website . . . and any documents reflecting
             changes that have been made in the selection of prospective jurors due to
             the COVID-19 pandemic;

          2) The Juror Qualification Questionnaire distributed to those on the
             Prospective Juror List and any additional forms being distributed to those
             individuals, as contemplated by Section VII of the D. Md. Jury Selection
             Plan, during the COVID- 19 pandemic;

          3) The District of Maryland’s three most recently submitted AO-12 forms;

          4) Documents sufficient to show: Race, Religion, Sex, Gender, Ethnicity, Year
             of Birth, Zip Code, Income, and Occupation for those individuals eligible
             for jury service in each division;

          5) Documents sufficient to show: Race, Religion, Sex, Gender, Ethnicity, Year
             of Birth, Zip Code, Income, and Occupation for those individuals on the
             Master Jury Wheel;

          6) Documents sufficient to show: Race, Religion, Sex, Gender, Ethnicity, Year
             of Birth, Zip Code, Income, and Occupation for those individuals on the
             Prospective Juror List;

          7) Documents sufficient to show: Race, Religion, Sex, Gender, Ethnicity, Year
             of Birth, Zip Code, Income, and Occupation for those individuals on the
             Qualified Jury Wheel;

          8) Documents sufficient to show how many questionnaires were sent to
             prospective jurors that were not returned and what steps, if any, were taken
             to induce return;

          9) Documents identifying excuses given by potential jurors and, separately,
             excuses accepted from potential jurors, as contemplated by Sections IX and
             XVI of the D. Md. Jury Selection Plan, during the COVID-19 pandemic;

          10) Documents reflecting any policies or practices established by the Clerk’s
              Office for excusing jurors during the COVID-19 pandemic;

                                                  4
          Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 5 of 14


           11) Documents sufficient to show: Race, Religion, Sex, Gender, Ethnicity, Year
               of Birth, Zip Code, Income, and Occupation for those potential jurors who
               have been excused from or granted a deferral of their jury service based on
               the COVID-19 pandemic;

           12) Documents sufficient to show: (a) Race, Religion, Sex, Gender, Ethnicity,
               Year of Birth, Zip Code, Income, and Occupation of all jurists empaneled
               in each division of the District during the COVID-19 pandemic; (b) the
               Race, Religion, Sex, Gender, Ethnicity, Year of Birth, Zip Code, Income,
               and Occupation of all jurists excused or deferred from participating in a jury
               trial after the jury was empaneled; and (c) the Race, Religion, Sex, Gender,
               Ethnicity, Year of Birth, Zip Code, Income, and Occupation of any jurists
               added after a jury was originally empaneled; and

           13) Once criminal trials in this District resume on March 15, 2021, any
               additional documents, data, or information responsive to Request Nos. 1–
               12 for the period between March 1, 2021 and 14 days before voir dire in
               this matter.

(ECF No. 195 at 2–3.)

       To begin, the District of Maryland is comprised of two divisions: The Southern Division is

comprised of Calvert, Charles, Montgomery, Prince George’s, and St. Mary’s Counties, while the

Northern Division includes the remaining counties, as well as the City of Baltimore. Regular

sessions of Court for the Northern Division, where this matter is situated, are held in the City of

Baltimore. Because the petit jury trial of this matter will occur in the Northern Division, only

information regarding this division will be provided since information from the Southern Division

could not assist in the preparation of a challenge regarding these indictments or potential jury pool.

See United States v. Blake, Case No. 20-cr-00152-PAB, ECF No. 244 at 4 (D. Colo. Feb. 18, 2021).

       Fitzgerald does not request any personal identifying information. (ECF No. 195 at 2, n.1.)

Thus, the Clerk’s Office, in responding to any request the Court grants, shall not provide any names,

addresses, social security numbers, telephone numbers, day and month of birth, and any specific

employer information, or any other information the Clerk’s Office believes, under the circumstances,

                                                  5
            Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 6 of 14


may enable a reviewing party to identify a specific person. Moreover, because § 1867(f) only

extends to those documents actually used in the jury selection process, the Clerk’s Office will not be

required to create documents not already in existence in response to the granting of any of these

requests.

    A. Request No. 1

        This request is DENIED AS MOOT. The Jury Plan for the District of Maryland is already

publicly available and posted to the Court’s website. See Plan of the United States District Court for

the District of Maryland for the Random Selection of Grand and Petit Jurors, U.S. DISTRICT

COURT                FOR               THE              DISTRICT                 OF             MARYLAND,

https://www.mdd.uscourts.gov/sites/mdd/files/JuryPlan.pdf (the “Jury Selection Plan”). The Court

also notes that the Government attached the Jury Plan as an exhibit to its response. (ECF No. 198–

1.) Similarly, the Court’s Standing Order 2020-19 provides a comprehensive explanation of the

policies and practices the Court has adopted to the Jury Plan during the COVID-19 pandemic.

Standing Order 2020-19, re: Modification to Jury Summons Procedures in Response to COVID-19

Pandemic, Misc. No. 00-308 (D. Md. Oct. 22, 2020). This order is similarly available on the Court’s

website, and it includes both a sample Petit Juror Summons Packet and a Grand Juror Summons

Packet. 3 Id. Because this information is already publicly available, Fitzgerald’s request is moot.

    B. Request No. 2

        Similarly, Request Number 2 is DENIED AS MOOT. As indicated above, the information

requested here is already publicly available and posted on the Court’s website. Standing Order 2020-

19, re: Modification to Jury Summons Procedures in Response to COVID-19 Pandemic, Misc. No.


3
  The Court notes that all indictments in this case were returned prior to the onset of the pandemic and therefore
information regarding the grand jurors would be irrelevant.
                                                        6
              Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 7 of 14


00-308 (D. Md. Oct. 22, 2020). Moreover, the Court notes that the Government has already

produced these documents, as they are attached as an exhibit to its response. (ECF No. 198–2.)

      C. Request No. 3

           This request is GRANTED. The Clerk’s Office has advised that the AO-12 form, the

“Report on Operation of the Jury Selection Plan,” is outdated and no longer required to be submitted

to the Administrative Office of the U.S. Courts. (See ECF No. 198 at 19.) To the extent that the

Clerk’s Office retains the three most-recently submitted forms, Fitzgerald’s request is GRANTED.

      D. Request No. 4

           This request is DENIED. The Court is unclear what Fitzgerald means by “eligible for jury

service.” In this district, the Master Jury Wheels are selected at random from the voter registration

lists of the political subdivisions making up each division. See Jury Selection Plan at § V. Thus,

all registered voters in the state of Maryland are eligible for jury service.4 See also United States v.

Lewis, 10 F.3d 1086, 1090 (4th Cir. 1993) (“Furthermore, Congress has proclaimed that voter

registration lists are the preferred source of names for prospective jurors.” (citing JSSA, 28 U.S.C. §

1863(b)(2))). Compiling the information of every single registered voter in the State of Maryland,

as appears to be what Fitzgerald is requesting, is an extraordinarily monumental task that would fall

solely to this Court and the Clerk of Court. See, e.g., United States v. Luna–Santillanes, No. 11–

20492, 2012 WL 3464764, at *5 (E.D.Mich. Aug.14, 2012) (holding requests for discovery to be

“infeasible” and “extraordinarily burdensome” that would fall entirely to the court and its jury

department could be denied on that basis alone). 5 Furthermore, and as will be further explained


4
  The Court notes that the voter registration lists for Maryland are maintained by the State Board of Elections, where they
may be accessed for a fee. THE STATE BOARD OF ELECTIONS, https://elections.maryland.gov/index.html (last visited
March 29, 2021).
5
    Furthermore, a quick survey of information provided by the State Election Board shows a total of 2,470,006 registered
                                                            7
            Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 8 of 14


below, Fitzgerald has not shown why this request is necessary in preparation of a motion challenging

the Jury Selection Plan pursuant to the JSSA. Because she has not shown that this information is

necessary in preparation of a motion pursuant to § 1867(f), Fitzgerald’s request is DENIED.

    E. Request No. 5

         This request is DENIED.             Request Number 5 seeks demographic information of those

individuals on the Master Jury Wheel for this division. (ECF No. 195 at 2.) By way of background,

the District of Maryland maintains a Master Jury Wheel for each division within the district. See

Jury Selection Plan at § V. These Master Jury Wheels are filled by the random selection of

individuals from the voter registration lists for that division. Id. The Master Jury Wheel, then,

contains the list of individuals who may then be sent qualification forms. Id. The Qualified Jury

Wheels are then filled by the random selection of individuals who have not been disqualified, or

otherwise exempt or excused. Id. at § XII. From this Qualified Jury Wheel, the prospective jurors

are randomly selected, and then are sent a COVID-19 questionnaire, along with the jury summons,

pursuant to Standing Order 2020-19. 6 Standing Order 2020-19, re: Modification to Jury Summons

Procedures in Response to COVID-19 Pandemic, Misc. No. 00-308 (D. Md. Oct. 22, 2020).

Pursuant to this Standing Order, as well as Section XVI of the Jury Selection Plan, “the Clerk shall

grant a deferral of service to any prospective juror who demonstrates that service would cause undue

hardship or extreme inconvenience.” Id. at 2.



voters in the Northern Division as of October 17, 2020. Eligible Active Voters by County, The State Board of Elections,
https://elections.maryland.gov/press_room/2020_stats/Eligible%20Active%20Voters%20by%20County%20-
%20PG20.pdf (last visited Mar. 30, 2021).
6
  The Court notes that in addition to this initial screening regarding COVID-19, the Clerk contacts prospective jurors who
do not request a deferral to inquire as to their health status and potential COVID-19 exposure. Standing Order 2020-19,
re: Modification to Jury Summons Procedures in Response to COVID-19 Pandemic, Misc. No. 00-308 (D. Md. Oct. 22,
2020). The jurors may then be asked a third time as to their COVID-19 status on the day their service commences. Id.
at 3.
                                                            8
           Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 9 of 14


        Critically, Fitzgerald has pinned this motion on the speculation that African-Americans,

Hispanics, and older Americans are being excluded from the venire based on their responses to the

COVID-19 questionnaires. (ECF No. 195 at 11–14.) In fact, the heading in her reply brief states

this even more succinctly: “Standing Order 2020-19’s COVID-19 opt-out provision may cause

underrepresentation of distinctive groups of jurors.” (ECF No. 199 at 3.) What is not raised,

however, is any potential issue regarding the compilation of the Master Jury Wheel. And while

litigants have a near-absolute right to inspect jury lists under Test, that right is not without limitations.

See, e.g., United States v. Savage, Criminal Action Nos. 07–550–03, 07–550–04, 07–550–05, 07–

550–06, 2013 WL 797417 at *3 (E.D. Pa. Mar. 5, 2013) (“[T]he right to inspection extends to all jury

selection materials relevant to a complete determination of whether a grand or petit jury has in fact

been selected at . . . random from a fair cross-section of the community. Therefore, we must limit

Defendant's discovery to only those records he needs to substantiate his claim.”); United States v.

Rice, 489 F.Supp.2d 1312, 1316 (S.D. Ala. 2007) (“[I]f certain records or papers are not reasonably

necessary for preparation of a motion under the Act, then the Act does not authorize access to those

records or papers.”). Instead, the only apparent issue raised is whether the COVID-19 opt-out,

specifically, results in a skewed prospective juror list.

        Again, the Court returns to the explicit language of § 1867(f): A litigant is entitled to the

“contents of records or papers used by the jury commission or clerk in connection with the jury

selection process” and “as may be necessary in the preparation or presentation of a motion”

challenging compliance with the JSSA. Under this explicit wording, Fitzgerald has not shown that

the information contained in the Master Jury Wheel is necessary in the preparation of a motion when

the entire focus of her argument is on the COVID-19 questionnaire, issued after the Qualified Jury

Wheel is formed. See United States v. Rice, 489 F.Supp.2d 1312, 1317 (S.D. Ala. 2007) (“Rice is
                                                     9
         Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 10 of 14


not entitled to a blanket order affording him unrestricted access to all materials remotely bearing on

the jury selection process.”) Therefore, Fitzgerald’s request is DENIED.

   F. Request No. 6

       This request is GRANTED IN PART.                Fitzgerald has requested documents showing

demographic information of individuals on the Prospective Juror List. As this list is directly affected

by the COVID-19 questionnaire, and therefore bears relevance to Fitzgerald’s potential claim, she is

entitled under § 1867(f) to inspect this information. However, and as explained above, Fitzgerald is

only entitled to those records or papers in the Northern Division of the District of Maryland.

   G. Request No. 7

       This request is GRANTED IN PART. Once the Qualified Jury Wheel is filled, these

individuals are then sent a COVID-19 questionnaire. See Standing Order 2020-19, re: Modification

to Jury Summons Procedures in Response to COVID-19 Pandemic, Misc. No. 00-308 (D. Md. Oct.

22, 2020). Beginning with the Qualified Jury Wheel, potential jurors are screened several times

regarding COVID-19, including “additional in-person screening for symptoms of COVID-19 on the

day a prospective juror’s service commences.” Id. at 3. The Qualified Jury Wheel is therefore

directly relevant to Fitzgerald’s potential challenge. However, and as explained above, Fitzgerald is

only entitled to those records or papers in the Northern Division of the District of Maryland.

   H. Request No. 8

       This request is GRANTED, but only to the extent that the Clerk’s Office possesses documents

or records responsive to this request. The Clerk’s Office has advised that it does not usually track

this information. (ECF No. 198 at 20.) As explained previously, the Clerk’s Office shall not create

anything not already in existence. United States v. Miller, 116 F.3d 641, 658 (2d Cir. 1997) (noting

that the JSSA’s discovery provisions “plainly give a defendant access only to records and papers
                                                  10
         Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 11 of 14


already in existence. We see nothing that entitles defendants to require the jury administrator to

analyze data on their behalf.”); United States v. Todd, 2020 WL 5981673, at *4 (E.D.N.Y. Oct. 8,

2008) (denying defendant’s request “as it requests analysis by the Jury Administrator”).

   I. Request No. 9

       This request is GRANTED, but only to the extent that the Clerk’s Office possesses documents

or records responsive to this request. The Jury Selection Plan for the District allows the Clerk to

“temporarily excuse” a juror upon a showing of undue hardship or extreme inconvenience, and the

Clerk’s Office has typically allowed one “free deferral” of service. See Jury Selection Plan at § XVI.

(See also ECF No. 198 at 21.) Should the Clerk actually possess documents or records responsive

to this request, they shall be produced. But, as explained previously, the Clerk’s Office shall not

create anything not already in existence. Miller, 116 F.3d at 658 (2d Cir. 1997); Todd, 2020 WL

5981673, at *4.

   J. Request No. 10

       Request Number 10 is DENIED AS MOOT.                 Fitzgerald has requested “[d]ocuments

reflecting any policies or practices established by the Clerk’s Office” in response to the COVID-19

pandemic that allow for the excusal of jurors. This request is duplicative of Request Numbers 1 and

2, both of which are already publicly available and have been produced in this briefing.

   K. Request No. 11

       This request is GRANTED. As explained previously, potential jurors answer a COVID-19

questionnaire, included with their jury summons, that allows for a deferment of service based on

undue hardship or extreme inconvenience. See Standing Order 2020-19, re: Modification to Jury

Summons Procedures in Response to COVID-19 Pandemic, Misc. No. 00-308 (D. Md. Oct. 22, 2020).

Should the Clerk actually possess documents or records responsive to this request, they shall be
                                                 11
          Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 12 of 14


produced. But, again, the Clerk’s Office shall not create anything not already in existence. Miller,

116 F.3d at 658 (2d Cir. 1997); Todd, 2020 WL 5981673, at *4.

   L. Request No. 12

       This request is DENIED. In this request, Fitzgerald seeks demographic information of “all

jurists empaneled in each division of the District during the COVID-19 pandemic”; the demographic

information of all “jurists” who were excused from or deferred service after the jury was empaneled;

and demographic information of “any jurists added after a jury was originally empaneled.” (ECF

No. 195 at 3.) Again, the Court returns to the plain language of § 1867(f), which allows discovery

of jury selection materials “as may be necessary in the preparation or presentation of a motion”

challenging compliance with the JSSA. Fitzgerald’s sweeping request would seek to uncover the

demographic information of every individual who has been called as a juror in the entire District since

last June. Her request for information of other juries, regardless the division, simply have no bearing

on whether the jury process for her own trial is in substantial compliance with the JSSA. See Rice,

489 F.Supp.2d at 1321 (“All that matters is whether the jury selection process applied with respect to

the grand jury that indicted Rice was in substantial compliance with the Act.”) Other courts have

agreed with this assessment.        See United States v. Diaz, 236 F.R.D. 470, 482 (N.D. Cal.

2006) (“defendants' request for writings, reports or other similar records relating to jury-selection

procedures for past grand juries and past petit juries is not authorized by 28 U.S.C. § 1867(f)”); United

States v. Layton, 632 F.Supp. 176, 178 (N.D. Cal. 1986) (defendant lacks standing to complain about

excusal of jurors in other cases because nothing in the Act suggests that a criminal defendant may

challenge minor aspects of proposed jury selection procedures in the abstract, before such procedures

are used to select that defendant's grand or petit jury).


                                                    12
           Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 13 of 14


   M. Request No. 13

       This request is GRANTED, to the extent it is in accordance with the above requests.

Fitzgerald has requested “any additional documents, data, or information responsive to requests 1–12

for the period between March 1, 2021, and 14 days before voir dire in this matter.” (ECF No. 195 at

3.) Again, Fitzgerald is entitled to only those records and documents already in existence in the

Northern Division and only as consistent with the Court’s rulings in this order.

                                         IV.    CONCLUSION

       For the foregoing reasons, Fitzgerald’s Motion for Discovery of Jury Selection Procedures,

(ECF No. 195), is GRANTED IN PART and DENIED IN PART.

       The information provided pursuant to this order shall only be used in connection with the

preparation and possible filing of a motion in this case challenging the jury selection procedures and

for no other purpose. This information must be returned to the Court after the selection of the petit

jury in this matter or after the Court rules on any motion challenging the jury selection procedures.

The materials provided in response to Fitzgerald’s requests may not be disclosed, shown, or

transmitted in any way to third parties, but may be reviewed by the Defendants, their attorneys,

experts, and staff assisting the attorneys in the preparation of a motion challenging the jury selection

procedures. Counsel, their staff, experts, consultants, Defendants, and the Government are reminded

that “[a]ny person who discloses the contents of any record or paper in violation of this subsection

may be fined not more than $1,000 or imprisoned not more than one year, or both.” 28 U.S.C. §

1867(f).



       IT IS SO ORDERED.


                                                  13
         Case 1:17-cr-00506-TEJ Document 203 Filed 03/31/21 Page 14 of 14


       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.



                                            ENTER:         March 31, 2021




                                                14
